8 F.3d 28
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard Thomas MOORE, Petitioner-appellant,v.Robert G. BORG, Respondent-appellee.
No. 92-17037.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 13, 1993.*Decided Sept. 16, 1993.

1
Before:  REINHARDT and LEAVY, Circuit Judges, and MERHIGE, Senior District Judge.


2
MEMORANDUM**


3
Appellant Richard Thomas Moore, proceeding pro se, appeals the lower court's final order of October 13, 1992, denying his petition for a writ of habeas corpus under 28 U.S.C. § 2254.   The appeal is made pursuant to the district court's issuance on November 24, 1992 of a certificate of probable cause to appeal.


4
On appeal Moore first asserts that the district court erred in not finding that he was entitled to new counsel in presenting his new trial motion due to alleged ineffectiveness on the part of his counsel.   Further, Moore argues that the district court erred in not finding that his counsel's representation was ineffective before and during trial as a matter of law or, in the alternative, by failing to conduct an evidentiary hearing on the quality of that representation.


5
We review de novo the denial of the § 2254 motion,  Bianchi v. Blodgett, 925 F.2d 305, 308 (9th Cir.1991), while examining for an abuse of discretion the decision not to conduct an evidentiary hearing,  United States v. Rogers, 984 F.2d 314, 316 (9th Cir.1993).   Finding no error in the district court's rulings on these matters the district court is


6
AFFIRMED.



*
 This case is appropriate for submission on the briefs and without oral argument per Fed.R.App. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not suitable for publication and may not be cited to or by the courts of this Circuit except as provided by 9th Cir.R. 36-3
The Honorable Robert R. Merhige, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation.